Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
                                                         REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-16, 18, 19, 22, 25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmares et al. (US 6,547,868) in view of Srinivasan et al. (US 2010/0029160 A1), or further in view of Trksak et al. (US 2010/0330376 A1).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Srinivasan et al. teach a binder system comprising a neutralized carboxylic acid modified polysaccharide polymer and a polyol cross-linker, but such assertion would have no probative value since Srinivasan et al. do not teach the neutralized carboxylic acid modified polysaccharide polymer.  It deemed that applicant was looking up the wrong references since Trksak et al. teach modified polysaccharide polymer instead. 
Belmares et al. teach a wetting agent such as Tergitol TMN-6 at col. 4 line 17 which is also used in the instant example 2.  Thus, the Tergitol TMN-6 would meet claims 22 and 25.
Trksak et al. cited for an alternative rejection teach the art well-known disadvantage of using a low pH yielding corrosion issues in [0005].  In other words, Trksak et al. teach an advantage of using a low pH yielding corrosion issues

Applicant asserts unexpected results, but the examiner had stated the following in the last office action.
As to possible assertions of unexpected results: Belmares et al. (US 6,547,868) teach a composition comprising the fillers and thus comparative example 1 without the fillers would have little probative value and also see the final rejection of November 30, 2021.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant failed to rebut the examiner’s position as to the comparative example 1 without the fillers which would not represent the composition taught by Belmares et al. 
The claimed invention is a coating composition useful for a building panel.
Even if assuming there are the asserted unexpected results, scope of claims is broader than showing for the followings.
The claimed invention is a coating composition useful for a building panel and the building panel would be an intended use/final product which would have little probative value.  The building panel would encompass not only 2’ x2’ or 2’ x4’ fibrous substrates comprising light weight, porous composite material as ceiling panels used in the examples and comparative example but also a solid substrate having no or little issues with sagging.  The ceiling panels are further coated with a prime coating (PC #1) which is neither claimed nor required for the claimed coating composition.
Furthermore, the ceiling tile coated with a composition having similar components, pH and ratios of a filler and a polycarboxy polymer had been patented as US 10,017,648.
Applicant further asserts that Srinivasan et al. and Trksak et al. are directed to a building material for a fibrous component of a substrate, not a coating composition (taught by Belmares et al.).  
The instant examples teach a coating sprayed to ceiling panels and heating/curing thereof.  The sprayed coating would impregnate the ceiling panels which are inherently porous.
Belmares et al. teach heating a coated panel at col. 5, lines 23-25 and the panel is taught acoustic panels comprising porous layers at col. 1, lines 37-53.
Srinivasan et al. teach hand sheets obtained by sprinkling the binder formulation onto glass mat (which is inherently porous) and heating thereof in example 7.  
Thus, Belmares et al. and Srinivasan et al. teach same or at least very similar application and thus combination of Belmares et al. and Srinivasan et al. would be proper contrary to the assertion.
As to claims 10 and 18, see the response given above.
As to ratios of new claims 27-29, it had been addressed in the previous office action repeated below.
Belmares et al. teach a scratch resistant coating composition comprising 4-25 wt.% (dry) of mica, 10-30 wt.% of polyacrylic acid and 10-55 wt.% (dry) of filler in abstract and at col. 3, lines 6-67. The mica would be the filler also and thus the coating composition would comprise 10-30 wt.% of polyacrylic acid and 14-90 wt.% of the filler which would encompass the instantly recited ratio of the filler and the polyacrylic acid.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990): In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955)

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmares et al. (US 6,547,868) in view of Srinivasan et al. (US 2010/0029160 A1), or further in view of Trksak et al. (US 2010/0330376 A1) as applied to claims 1-5, 10-16, 18, 19, 22, 25 and 27-29 above, and further in view Belmares et al. (US 2004/0039098 A1).
	Rejection is maintained for reasons of the record with the above responses.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 16, 2022                                                /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762